Citation Nr: 1243984	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for shortness of breath and asthma.

5.  Entitlement to service connection for paranoid schizophrenia.

6.  Entitlement to service connection for paranoid schizophrenia for treatment purposes only under 38 U.S.C.A. § 1702(b).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1997 to December 1998, and from November 2001 to September 2002.  He was additionally a member of the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2008 decision, in pertinent part, denied service connection for shortness of breath, IBS and GERD, hypertension, a bilateral knee pain.  The March 2009 decision denied service connection for paranoid schizophrenia for both compensation and treatment purposes.

In February 2010, prior to certification to the Board, the Veteran withdrew his appeal with regard to service connection for hypertension.  Accordingly, the Board has no jurisdiction over that issue, and it is not considered here.  In November 2010, the Veteran attempted to initiate a claim of service connection for asthma; however, as the closely analogous symptom of shortness of breath was already on appeal, the claims were combined, and the issue is recharacterized accordingly.  Also recharacterized is the issue with respect to a bilateral knee condition; in light of the differing fact patterns and allegations of record, each knee is now considered separately.

The Board has not recharacterized the issue with respect to paranoid schizophrenia.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, however, there is no clear competing diagnosis.

The Veteran testified at a June 2011 personal hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence, to include records of the Social Security Administration (SSA), along with a waiver of initial RO consideration.  A review of the records maintained as part of the electronic Virtual VA system indicates that no additional evidence has been received since the Board hearing.

All issues save that of service connection for IBS and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record during the June 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for service connection for IBS with GERD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for IBS with GERD. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202 , 20.204(b).

At the June 2011 Board hearing, the Veteran stated that he wished to withdraw his appeals with regard to the claim of entitlement to service connection for IBS with GERD. 

As the Veteran has withdrawn the appeal of the issue in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.


ORDER

The appeal for service connection for IBS with GERD is dismissed.


REMAND

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.

With regard to all the pending claims, further action to secure complete SSA records is required.  At the June 2011 hearing, the Veteran submitted a CD-ROM he asserted contained his complete SSA disability file.  He waived initial RO consideration thereof.  Prior to physically transferring the file to the Board, the RO printed some documents from the CD, including the favorable SSA decision and the listing of considered evidence.  The RO then asserted that due to the size of the files involved, further printing was wasteful, and the documents could be reviewed electronically directly from the disc or printed selectively.

However, all attempts to do so by the Board have been frustrated.  Whether due to software incompatibility or human error, the CD associated with the file and bearing the Veteran's name appears blank.  No files or directories are listed upon inquiry.  While a review of the printed material indicates that the SSA records are not relevant to the current service connection questions, as they deal with the severity of conditions rather than etiology, the possibility exists that some germane information may be contained in them.  VA has a duty to make any necessary efforts to obtain relevant records in the custody of a Federal agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, on remand, an official request for complete SSA records must be made and pursued.

Knees

The Veteran has not been afforded a VA examination in connection with his claim of service connection for left and right knee disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for the determination for whether a nexus may be possible is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records document complaints of left knee pain in 1998.  Further, the Veteran has competently reported that he injured his right knee in a documented jump from a vehicle in service; he was treated for right foot and ankle problems in association with the incident.  An incident in service is established for development purposes.

Current VA and private records amply document the Veteran's complaints of left and right knee pain, as well as a variety of diagnoses.  Current disability is established.

Finally, there is some possibility that a nexus exists between service and current disability, however slight.  The same joints were involved in service incidents as are currently complained of, and the Veteran has indicated some continuity of complaints.  The low threshold is met, and examination is required.

Paranoid Schizophrenia

Similarly, examination is required in connection with the claim of service connection for a psychiatric disability.  Service treatment records indicate referrals for psychiatric evaluation in connection with the Veteran's separation from service in 1998, as well as independent complaints of depressive symptoms by the Veteran.  Further, as the Veteran has alleged, his behavior during his first period of active duty was marked by odd behaviors and paranoia.  VA and private records document a current diagnosis of paranoid schizophrenia, and the Veteran has reported that some complaints then and now are the same or similar.  A VA examination to obtain a medical opinion on a nexus is required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the appeal for service connection for treatment purposes, such claim is automatically inferred by VA upon a decision denying service connection of a psychosis (schizophrenia) for compensation purposes.  Because the claim did not arise until after the initial adjudication of the related issue, the Veteran has not received any formal notice of the elements of the benefit; on remand, proper notice should be accomplished to ensure a full and fair opportunity to participate in the claims process.

Moreover, as service connection for treatment purposes is only considered if compensation is denied, the two psychiatric claims are inextricably intertwined.  Should compensation be awarded, the treatment claim would become moot.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Shortness of Breath/Asthma

A review of the current medical evidence does not clearly establish whether a diagnosis of asthma is medically justified.  Although several doctors refer to the condition, it appears the diagnosis may be carried forward or reported based on a history provided by the Veteran, and not independent clinical observation.  On remand, an examination is required to establish whether a diagnosis of asthma, or some other respiratory condition manifested by shortness of breath, is present in addition to and separate from the already service-connected allergic rhinitis/chronic sinusitis.  Such examination must also address the question of nexus to service if a current disability is diagnosed.  

Moreover, in connection with a claim of entitlement to a finding of total disability based on individual unemployability (TDIU) (not on appeal), the Veteran has submitted records from former employers.  Among these are notes from Asthma and Allergy Care in Jackson, TN.  The Certificate to Return to Work/School endorsed by this private provider from January 2008 indicates the existence of additional, potentially relevant medical records.  On remand, appropriate efforts to obtain these records must be undertaken.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents, with regard to the inferred claim of service connection for paranoid schizophrenia for treatment purposes only under 38 U.S.C.A. § 1702(b).  

2.  The Veteran must be specifically asked to provide a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Asthma and Allergy Care in Jackson, TN.

Upon receipt of such, VA must take appropriate action to contact the provider and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Contact SSA and request a complete copy of any disability determinations in the case of the Veteran as well as all documentation and evidence considered in connection with such.  All efforts must be documented in the file; if the records are unavailable, such must be certified in writing by the records custodian.

4.  Associate with the claims file complete VA treatment records from the medical center in Memphis, TN, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of December 2010 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

5.  Schedule the Veteran for a VA Joints examination to determine the nature and etiology of the right and left knee disabilities.  The entire claims file (to include any pertinent records from Virtual VA) must be reviewed by the examiner in conjunction with the examination.  
The examiner must identify all current diagnoses of the left and right knees, and must opine as to whether any such condition is at least as likely as not caused or aggravated by military service.  In-service complaints of left knee pain, and reports of right knee injury at the time of a right foot inversion injury, must be specifically addressed, and the examiner is advised that those statements are credible.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Schedule the Veteran for a VA Mental Disorders examination to determine the nature and etiology of the psychiatric disabilities diagnosed.  The entire claims file (to include any pertinent records from Virtual VA) must be reviewed by the examiner in conjunction with the examination. 

The examiner must identify all current psychiatric diagnoses, and must opine as to whether any such condition is at least as likely as not caused or aggravated by military service, or first arose in service.  To the greatest extent possible, the examiner must identify the date of onset of any currently diagnosed condition.  Attention is invited to the service treatment records which note in 1998 a psychiatric referral in conjunction with his separation.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Schedule the Veteran for a VA Respiratory (Obstructive, Restrictive, and Interstitial) examination to determine the nature and etiology of the respiratory disabilities diagnosed.  The entire claims file (to include any pertinent records from Virtual VA) must be reviewed by the examiner in conjunction with the examination. 

The examiner must identify all current diagnoses of the respiratory system.  The propriety of a diagnosis of asthma must be specifically addressed, as well as the presence of any other condition manifested by shortness of breath.  The examiner must opine as to whether any such condition is at least as likely as not caused or aggravated by military service.  

The examiner should also specify whether any diagnosed disability is part of or separate from currently service-connected allergic rhinitis/chronic sinusitis, to include whether any current diagnosed respiratory disorder is caused by, or aggravated by, the service-connected disabilities.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


